Citation Nr: 1721726	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-21 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1996 to April 1998 as well as with the United States Navy from March 2002 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran initially requested a hearing before the Board in connection with the appeal but in November 2013 she withdrew the request for a hearing. 

The issue of entitlement to service connection for a low back disorder was  raised by the record in a December 2013 submission from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has permanent and total service-connected disabilities that at least as likely as not result in the loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

2.  As entitlement to specially adapted housing is granted, the Veteran is not entitled to a special home adaptation grant.






CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).

2.  The criteria for entitlement to a special home adaptation grant are not met. 38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).

With respect to the claim for specially adapted housing, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

The Board has also considered whether the duties to notify and assist are applicable to the claim for special home adaptation.  As explained below, the Veteran is not entitled to the benefit as the Board is herein granting the higher benefit for specially adapted housing.  Because there is no legal entitlement to the benefit sought, the VCAA is inapplicable to this claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004); 38 C.F.R. § 3.159(d).



II.  Analysis

The Veteran is seeking special adaptive housing and/or special home adaptations to assist with her locomotion.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to, in pertinet part to the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. §  2101(a); 38 C.F.R. § 3.809. 

A certificate of eligibility for assistance in acquiring special home adaptations, or a home adaptation grant, may be provided under 38 U.S.C.A. § 2101(b) where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The Veteran is currently in receipt of a 100 percent combined disability rating, effective from October 11, 2011, and a TDIU rating based on service-connected disabilities from May 21, 2008 to October 11, 2011.  She is currently service-connected for the following disabilities: posttraumatic stress disorder (PTSD) (70 percent); total hysterectomy with bilateral salpingo-oophorectomy (50 percent); fibromyalgia (40 percent); patellar tendonitis of the left knee (20 percent); right knee patellofemoral pain syndrome (20 percent); right (dominant) hand and wrist crush injury (10 percent); right foot contusion and sprain (10 percent); left wrist with ganglion cyst (10 percent); tinnitus (10 percent); gastroesophageal reflux disease (GERD) (10 percent); carpal tunnel syndrome left wrist (10 percent); bilateral plantar fasciitis, bilateral pes planus (10 percent); hysterectomy scar and bilateral carpal tunnel surgery scars (10 percent); carpal tunnel right wrist (10 percent); right wrist with ganglion cyst (noncompensable). 
Taking into account all relevant evidence, the Board finds that the evidence of record shows loss of use of the Veteran's lower extremities, such that a certificate of eligibility for specially adapted housing is warranted.

In this regard, VA treatment records consistently noted that the Veteran's service-connected disabilities resulted regular and constant use of a cane, braces, or wheelchair.  See VA treatment records dated from November 2008 through December 2015. 

The Board also finds significant a November 2008 VA outpatient treatment record which noted an assessment of chondromalacia with quad imbalance and weakness.  

A November 2009 VA outpatient treatment record indicates that the Veteran's fibromyalgia was severe and pain medication failed.  The clinician noted that the slightest touch caused the Veteran pain and that such pain lingered in her extremities.  

A November 2011 VA examination for the bilateral knees and lower extremities noted functional effects of the service connected lower extremity disabilities including disturbance of locomotion and interference with weight-bearing as well as less movement than normal. 

An April 2015 VA emergency department record noted that the Veteran used a wheelchair to assist with transfer because of frequent falls due to a broken knee cap which resulted in a floating knee and poor balancing.  The same record also noted that the Veteran used ambulatory aids including crutches, cane, and walker. 

An April 2015 VA pain consultation record noted that the Veteran was very unsteady on her feet and used an electric scooter.  The clinician noted the Veteran's pain intensity was an 8 out of 10 with 10 being the worst.  On physical examination, the clinician noted that the Veteran had difficulty moving short distances.  The clinician also noted that the Veteran had poor mobility. 

Another April 2015 VA neurology record noted that the Veteran has been unable to voluntarily move her right leg below the knee since she was involved in a motorcycle accident in October 2012.  The neurologist also noted that the Veteran needs to hold on to an object to move a few steps or transfer a short distance and that the Veteran was unable to perform a casual gait, heel and toe walking, and tandem gait. 

Another April 2015 VA treatment record documented the issuance of a power wheelchair to the Veteran.  The clinician also noted the Veteran's report that she was in severe pain with right lower extremity floating knee cap as well as a steel bar from her hip to knee.  The Veteran reported that she also had numbness in the right lower extremity and no feeling in the right leg and foot.  She complained of multiple falls and reported that she could only ambulate 10 feet.  She reported that a manual wheelchair was difficult to use due to her upper extremity shoulder pain.  The clinician noted that the Veteran needed a power wheelchair for self-care needs in her home.  The Veteran was trained on how to use the power wheelchair during the treatment visit. 

An April 2015 VA social work record also noted that the Veteran used a motorized scooter.  
 
The Board also finds probative the Veteran's January 2013 written statement.  The Veteran reported that she tried using knee braces for a while but began using a wheelchair when the braces were not effective.  As noted above, VA issued the Veteran a power wheelchair in 2015.   

The Board acknowledges that VA treatment records as well as the Veteran's statements, also indicate that the Veteran suffers from constant low back pain, for which a claim for service connection is referred in the Introduction above.  Nevertheless, after considering all of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether her service-connected disabilities result in the functional loss of use of both lower extremities such that locomotion is precluded without the aid of braces, cane, or wheelchair.  Accordingly, the Board resolves doubt in favor of the Veteran and finds that the statutory and regulatory criteria for a certificate of eligibility for specially adapted housing are met and the benefit should be granted.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

As discussed above, assistance under 38 U.S.C.A. § 2101(b), for a special home adaptation grant, is only warranted where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  As the Board is herein granting the Veteran's claim for entitlement to specially adapted housing under section 2101(a), which is the higher benefit, the claim for a special home adaptation under section 2101(b) must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied.




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


